DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 of US application 16/876,667 have been examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/10/21. Claim 1 was amended. Claims 1-8 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 9/10/21 containing amendments to the claims. Claims 1, 3, and 5-6 were amended. Claim 9 was newly added. Claims 1-9 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/3/22. Claim 1 was amended. Claims 1-9 are presently pending and presented for examination.

Response to Arguments
Regarding claim interpretation under 35 USC 112(f): Applicant’s remarks and amendments filed 3/3/22 have been fully considered and have rendered moot the previously given 112(f) interpretation of claim 1 by amending claim 1 to recite sufficient structure to perform the claimed functions of the recited “suspension element”; anyone of ordinary skill in the art will appreciate that a “cylinder, airbag, or shock absorber” is “capable of providing suspension system shock absorption”. The interpretation of claim 1 under 35 USC 112(f) is therefore withdrawn.
Regarding rejection under 35 USC 103: Applicant's arguments filed 3/3/22 (hereinafter referred to as the “Remarks”) with regard to Ito et al. (US 20160288829 A1) in view of Lin et al. (US 20030125858 A1) have been fully considered.
Regarding claim 1, applicant argues that, “The switch of Lin is selected by an operator and is not autonomously selected as recited in claim 1” (See at least Page 9 in the Remarks). 
Upon further search and consideration, examiner has determined that Lin does teach a self-propelled vehicle wherein the second (locked) mode of the suspension system control is autonomously selected by a control unit wherein the suspension system control implements the second mode during operation at vehicle speeds less than a threshold (Lin teaches that, by placing the lockup control switch in the AUTOMATIC position, the suspension is locked whenever the vehicle falls below a predetermined speed, preferably about 2 mph [See at least Lin, 0194]). 
However, Lin does not explicitly teach the self-propelled vehicle wherein the first (unlocked) mode of the suspension system control is autonomously selected by a control unit. Therefore, the previous grounds of rejection are withdrawn. However, a new grounds of rejection is made in view of Thomas et al. (US 20170101143 A1), hereinafter referred to as Thomas. Claim 1 and its dependents are therefore not allowed over the prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20160288829 A1) in view of Lin et al. (US 20030125858 A1) in further view of Thomas et al. (US 20170101143 A1), hereinafter referred to as Ito, Lin and Thomas, respectively.
Regarding claim 1, Ito discloses A self-propelled vehicle having a longitudinal axis (See at least Fig. 1 in Ito: Ito discloses a battery pack and electric motors powered by the battery pack [See at least Ito, 0023]) and comprising: 
a chassis (See at least Fig. 1 in Ito: Ito discloses that the vehicle comprises a vehicle frame 20 [See at least Ito, 0015-0016]); 
first and second rear drive wheels fixed to the chassis, each rear drive wheel being driven and controlled by a separate drive system (See at least Fig. 1 in Ito: Ito discloses that wheels 12L and 12R are driven and controlled by separate motors 4L and 4R, respectively [See at least Ito, 0018]); 
first and second front wheels each connected to the chassis, each front wheel being rotatably mounted about a rotational axis, pivotally connected about a vertical pivot axis at a swivel joint (See at least Fig. 1 in Ito: Ito discloses that the pair of right and left front wheels 11 are caster wheels that are freely rotatable about vertical axes, which change their positions in response to a running direction of the vehicle body driven by the rear wheels 12 [See at least Ito, 0028]); 
a control system to control a rate of rotation of the rear drive wheels, the control system being capable of controlling the rear wheels in at least a counter-steering mode in which the rear wheels rotate in opposite directions (Ito discloses that the right and left rear wheels 12 may be driven in opposite directions to allow the vehicle body 10 to spin-turn the vehicle around a center between the right and left wheels 12 [See at least Ito, 0028]) and a zero-turn steering mode in which one rear wheel is stationary while the other rear wheel rotates (Ito discloses that while either one of the right and left rear wheels 12 is driven at low speed approximate to zero, the other of the right and left rear wheels 12 is driven forward or reversely at high speed to turn the vehicle with a short turning radius [See at least Ito, 0028]).
However, Ito does not explicitly disclose the work vehicle wherein each front wheel is suspended by a suspension system comprising a suspension element capable of providing suspension system shock absorption and the vehicle further comprises a suspension system control operatively connected to the suspension element, the suspension system control having a first mode in which suspension system shock absorption is not suspended and a second mode in which suspension system shock absorption is suspended, wherein the first mode and second mode of the suspension system control are selected by a control unit; and
wherein the suspension system control implements the second mode during operation at vehicle speeds less than a threshold.
However, Lin does teach a self-propelled work vehicle wherein each front wheel is suspended by a suspension system comprising a suspension element capable of providing suspension system shock absorption (Lin teaches wherein the shock absorbers 138 can be electronically controlled automotive or truck-type shock absorbers in which an electrical signal transmitted to the shock absorber regulates the stiffness of the shock and/or the degree of damping provided by the shock absorber [See at least Lin, 0078]. Also see at least Fig. 11 in Lin: Lin teaches that cylinders 138 from Fig. 1 may be the double-acting dual-ported electrically controlled hydraulic cylinders 138 illustrated in FIG. 11 and that by providing intelligent control of the flow of fluid into and out of cylinders 138, and the connection between the cylinders and their associated springs (i.e. accumulators 1104) the ride of the skid steer vehicle can be optimized for a variety of operating conditions [See at least Lin, 0141-0142]. Lin further teaches that suspension controller 808 performs this pumping and filling and emptying of fluid into or out of the cylinders in order to perform shock absorption [See at least Lin, 0154 and 0182]) and the vehicle further comprises a suspension system control operatively connected to the suspension element, the suspension element being a cylinder, airbag, or shock absorber (Lin teaches that suspension controller 808 performs this pumping and filling and emptying of fluid into or out of the cylinders in order to perform shock absorption [See at least Lin, 0154 and 0182]), the suspension system control having a first mode in which suspension system shock absorption is not suspended (Lin teaches that the suspension control mode may be activated by the operator flipping the suspension control switch 1202 to the ON position, which then allows the suspension valves to open [See at least Lin, 0164-0165]. The state of the valves being open, or unlocked, may be regarded as applicant’s first mode) and a second mode in which suspension system shock absorption is suspended (Lin teaches that the suspension control mode may be deactivated by the operator flipping the suspension control switch 1202 to the OFF position, which keeps the suspension valves closed [See at least Lin, 0164-0165]. Lin teaches further details of the operation of these valves in at least [Lin, 0141]. Lin further teaches that the suspension control switch may be placed in the AUTOMATIC position, wherein the suspension is locked whenever the vehicle falls below a predetermined speed, preferably about 2 mph [See at least Lin, 0194].  The state of the valves being closed, or locked, may be regarded as applicant’s second mode, and it will be appreciated from at least [Lin, 0194] that this state can automatically be induced by the vehicle traveling less than a particular speed when the switch is in the AUTOMATIC position), wherein the second mode of the suspension system control is autonomously selected by a control unit (Lin teaches that if the operator places the lockup control switch in the AUTOMATIC position, the suspension is automatically locked whenever the vehicle falls below a predetermined speed [See at least Lin, 0194]); and
wherein the suspension system control implements the second mode during operation at vehicle speeds less than a threshold (Lin teaches that if the operator places the lockup control switch in the AUTOMATIC position, the suspension is locked whenever the vehicle falls below a predetermined speed [See at least Lin, 0194]. Lin further discloses structure and placement of the lockup control switch on one of the operator’s joystick, distinct from the suspension control switch [See at least Lin, 0044 and 0156]. Lin discloses that the suspension control switch and lockup control switch each have their own mode which may be utilized to independently lock the vehicle’s suspensions, this locked state being equivalent to applicant’s first mode [See at least Lin, 0164-0164 and 0194]). Both Lin and Ito teach structures for industrial vehicles. However, only Lin explicitly teaches where the front and rear wheels of the vehicle may be equipped with a suspension system control which perform shock absorption via electronic controls by pumping fluid into or out of hydraulic cylinders, and where the electronic suspension system may be locked or unlocked manually by a user flipping a switch, or the suspension system may be automatically locked by the controller when the vehicle is moving slower than a certain speed.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Ito to also include an electronic shock absorption system with both manual and speed-based auto-lock controls, as in Lin. Doing so properly balances comfort of the driver with efficiency of the vehicle by allowing the vehicle to minimize jolting and discomfort to the driver at higher traveling speeds, while disabling the suspension control at lower speeds when this is not an issue.
However, Lin does not explicitly teach the self-propelled vehicle wherein the first (unlocked) mode of the suspension system control is autonomously selected by a control unit.
However, Thomas does teach a self-propelled vehicle wherein the first (unlocked) mode of the suspension system control is autonomously selected by a control unit (See at least Fig. 8 in Thomas: Thomas teaches that the controller 802 may control the first and second actuators 824, 826 between the locked configuration and the suspension or unlocked configuration based on the monitored speed measured by the vehicle speed sensor 818, such that if the work machine 100 is travelling greater than a speed threshold value (e.g., 5 kph), the controller 802 may open the first valve 810 to achieve the suspension or unlocked configuration, whereas if the vehicle speed is at or below the speed threshold value, the controller 802 may close the first valve 810 to thereby position the first and second actuators 824, 826 in the locked or rigid configuration [See at least Thomas, 0074]). Both Thomas and Ito in view of Lin teach vehicles where an autonomous suspension control method locks the suspension system when the vehicle is traveling at speeds below a threshold speed. However, only Thomas explicitly teaches where the autonomous suspension control method may also unlock the suspension system when the vehicle is traveling at speeds above a threshold speed. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suspension locking control method of Ito in view of Lin to also autonomously unlock the suspension system when the vehicle is traveling at speeds above a certain speed, as in Thomas. Doing so improves comfort and convenience for a user of the vehicle by automatically providing the cushion of the suspension control at high speeds.

Regarding claim 3, Ito in view of Lin in further view of Thomas teaches The self-propelled vehicle as set forth in claim 1 further comprising: 
a cab (See at least [Lin, 0057]);
an operator station enclosed in the cab (Lin discloses that the vehicle’s operator may be enclosed in a heavy duty operator’s compartment [See at least Lin, 0057]).
an engine disposed behind the cab, the engine being carried by the chassis (See at least Fig. 1 in Lin: Lin discloses that an internal combustion engine 104 may be disposed behind cab 130 [See at least Lin, 0050]).
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Ito to be powered by an engine, as in Lin, rather than by a battery, as in Ito. Anyone of ordinary skill in the art will appreciate that these two power sources may be substitutions for each other for purposes of ground vehicle propulsion.

Regarding claim 5, Ito in view of Lin in further view of Thomas teaches The self-propelled vehicle as set forth in claim 1 further comprising:
a cab;
an operator station enclosed in the cab, the cab being directly above the first and second front wheels (See at least Fig. 1 in Lin: Lin discloses that the heavy duty operator’s compartment 130 of the vehicle 100 may is located directly above the front wheels of the vehicle [See at least Lin, 0057]).

Regarding claim 6, Ito in view of Lin teaches The self-propelled vehicle as set forth in claim 1 further comprising:
a cab; and
an operator station being enclosed in the cab, the cab and operator station not being reversible (See at least Fig. 1 in Lin: Lin discloses that the heavy duty operator’s compartment 130 of the vehicle 100 may is located directly above the front wheels of the vehicle [See at least Lin, 0057]. It will be appreciated from Fig. 1 that the position of the cab relative to the vehicle body is fixed).

Regarding claim 7, Ito in view of Lin in further view of Thomas teaches The self-propelled vehicle as set forth in claim 1 wherein the first and second front wheels are caster wheels (See at least Fig. 1 in Ito: Ito discloses that the pair of right and left front wheels 11 are caster wheels that are freely rotatable about vertical axes, which change their positions in response to a running direction of the vehicle body driven by the rear wheels 12 [See at least Ito, 0028]).

Regarding claim 8, Ito in view of Lin in further view of Thomas teaches The self-propelled vehicle as set forth in claim 1 wherein the suspension system control is a valve (Ichimaru teaches that the suspension control is suspended via control of a discharge valve 5 [See at least Ichimaru, Col 4, lines 39-45]).

Regarding claim 9, Ito in view of Lin in further view of Thomas teaches The self-propelled vehicle as set forth in claim 1 further comprising an operator station forward of the rear drive wheels with at least a portion of the operator station overlapping the front wheels along the longitudinal axis (See at least Fig. 1 in Lin: Lin discloses that part of the heavy duty operator’s compartment 130 of skid steer vehicle 100 may extent over the front wheels of the vehicle from a point forward of the rear wheels [See at least Lin, 0057]). Both Lin and Ito 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Ito to also encase the operator’s compartment in a heavy duty protective casing and position it farther forward, as in Lin. Anyone of ordinary skill in the art will appreciate that doing so both protects the operator from harm, and provides the operator with a useful view of the surrounding environment.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20160288829 A1) in view of Lin et al. (US 20030125858 A1) in further view of Thomas et al. (US 20170101143 A1) in further view of Viaud et al. (US 20070209530 A1), hereinafter referred to as Viaud.
Regarding claim 2, Ito in view of Lin in further view of Thomas teaches The self-propelled vehicle as set forth in claim 1.
However, Ito does not explicitly disclose the self-propelled vehicle wherein the self-propelled vehicle is a self- propelled baler having a baling chamber.
However, Viaud does teach a self-propelled vehicle which is a self- propelled baler (Viaud teaches that the vehicle may be a self-propelled baler [Viaud, 0006]) having a baling chamber (See at least claim 1 in Viaud). Both Viaud and Ito teach self-propelled work vehicles. However, only Viaud explicitly teaches where the self-propelled vehicle may be a baler.


Regarding claim 4, Ito in view of Lin in further view of Thomas teaches The self-propelled vehicle as set forth in claim 3.
However, Ito does not explicitly disclose the self-propelled vehicle wherein the self-propelled vehicle is a self- propelled baler having a baling chamber, the baling chamber being disposed behind the engine along the longitudinal axis.
However, Viaud does teach a self-propelled vehicle wherein the self-propelled vehicle is a self- propelled baler (Viaud teaches that the vehicle may be a self-propelled baler or baler towed by a self-propelled vehicle [Viaud, 0006]) having a baling chamber (See at least claim 1 in Viaud), the baling chamber being disposed behind the engine along the longitudinal axis (See at least Fig. 1 in Viaud: Viaud teaches that the baler may attach to the rear of a towing vehicle via towbar 22 [See at least Viaud, 0024]). Both Viaud and Ito teach self-propelled work vehicles. However, only Viaud explicitly teaches where the self-propelled vehicle may comprise a baler.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to make the self-propelled vehicle of Ito a self-propelled vehicle comprising a baler. Anyone of ordinary skill in the art will appreciate that a baler is an obvious example of a work vehicle which would implement the vehicle components of Ito.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668